DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-8, and 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 12, 2021.  Applicant’s submission to group II is not persuasive as there is not a special technical feature between groups I and II, as discussed in section 4 of the Requirement for Restriction/Election filed March 29, 2021.

Examiner’s Note
Examiner notes that “pipe-end thickened portion” is subject to broad interpretation as presently recited.  There is no limitation to the amount of thickness nor a requirement that it includes a bent portion ([0052] of the specification details an embodiment that does, but it is not defined as such).  As presently recited any pipe end portion with any thickness reads on this claim limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 1, it is unclear what is meant by “gap distance d (micron) formed at the pipe end portion satisfies a relationship of d is greater than or equal to Cr2 /(1000Sn) (in the expression, Cr and Sn represent amounts (mass% of respective elements)”, and how it is measured.  The specification describes a meaning of this phrase.  See specification ([0052]).  However, it is unclear whether the claim meaning is limited to this definition, and it is unclear that the phrase has any well-recognized invariant meaning in the art.  Since it could have other meanings, the claimed meaning is indefinite.  Since the values would be expected to depend on the methods used and since other methods could be used, the claims are indefinite since the values may not be intrinsic to the article, but rather a function of the method as well, which may not be claimed.

Regarding claims 2, 3 and 9, claims 2, 3 and 9 are rejected for their incorporation of the above due to their dependence on claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (US 2013/0074971 A1), hereinafter Sakamoto.

Regarding claim 1, Sakamoto teaches a fuel pipe with excellent salt spray corrosion resistance of ferritic stainless steel at a crevice portion (Abstract; fuel pipes have an end that has a thickness by virtue of being a pipe) with a composition in mass percentage as described in the below table ([0084]), the pipe (11) has a crevice (15) on an outer surface (end pipe portion) (FIG. 1 (b); [0038]) and the crevice has an opening amount ([0024]; gap distance) of 0.41 mm (Table 2 Example 28 using composition 10), which calculates to d ≥ Cr2/ (1000Sn) of 410 microns  ≥ (14.05)2/(1000*0.10) or 410  ≥ 1.974 (a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I). 
Table
Element
Claim 1 (mass%)
Sakamoto ([0024]; [0084] Table 1 Example 10)+ (mass%)
Hatano ([0100]; [103]) (mass%)*
C
0.001-0.100
0.0034
0.001-0.3
Si
0.01-2.00
0.25
0.01-1.0
Mn
0.01-2.00
0.30
0.01-2.0
P
0.001-0.05
0.020
0.005-0.05
S
0.0001-0.005
0.0015
0.0001-0.02
Cr
10.5-20.0
14.05
13.0-22.0
Sn
0.001-0.600
0.10
0.06-1.0
Ti
0.001-1.000
0.041
≤ 0.3

0.001-0.100
0.041
0.0001-1.0
N
0.001-0.02
0.0076
0.001-0.1
Fe & unavoidable impurities
Balance
Balance
Balance

+a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I
*where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)

Regarding claim 2, Sakamoto teaches each claim limitation of claim 1 as discussed above and further teaches comprising 0.181 mass% Nb ([0084] Table 1 Example 10; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2013/0074971 A1), hereinafter Sakamoto, in view of Hatano et al. (US 2014/0216614 A1), hereinafter Hatano.

Regarding claims 3 and 9, Sakamoto teaches each limitation of claims 1 and 2 as discussed above.  Sakamoto does not specifically teach further comprising by mass% one or more of: Ca: 0.0001-0.0050%, Mg: 0.0001-0.0050%; Zr: 0.0001-0.0300%, Ga: 0.0001-0.0100%, Ta: 0.001-0.050%, and REM: 0.001-0.100%.
Hatano, in the similar field of endeavor, Cr-containing ferritic stainless steel with improved corrosion resistance (Abstract) with a composition that overlaps that claimed by applicant in claims 1 and 2 and that taught by Sakamoto ([0100], see above Table), teaches further contains by mass% one or more elements of Mg: ≤ 0.005% and Ca: ≤ 0.005% ([0102]; where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784